GtleijciLan, C. J.
Sp. Laws 1875, c. 2, which established •fche municipal court of the city of St. Paul, provided (section 28) that “all appeals hereafter taken from the judgment of :any justice of the peace now existing in said city shall be ‘taken to the said municipal court, and not to the district 'Court or court of common pleas.” The act also (section 26) took away the jurisdiction in any action, civil or criminal, from any justice of the peace thereafter to be elected or •appointed.
Sp. Laws 1876, c. 211, § 10, amended Sp. Laws 1875, c. 2, § 26, (Gen. St. 1878, c. 64, § 105,) so as to provide for the ■•election of two justices of the peace in said city, and vested them with all the jurisdiction and powers, and authorized them to discharge all the duties required by the General Statutes, except in regard to criminal jurisdiction and actions •of forcible entry and detainer. The act contains no provision in reference to appeals from the judgments of such justices, and there is nothing in the act indicating any intention that the provisions of the act of 1875, as to appeals from ■justices of the peace in said city, existing at the passage of the latter act, should apply to the judgments of the justices of the peace -thus provided for. Appeals from such judgements, in the absence of any other provision of law in regard *266to them, would be controlled by the General Statutes. And so it was held, in McClung v. Manson, 25 Minn. 374, that the, appeal from the judgment of a justice of the peace, provided for in the act of 1876, should be to the district court and not to the municipal court.
Our attention is called to Sp. Laws 1876, c. 209, § 6, (Gen. St. 1878, c. 64, § 23,) which was not referred to in McClung v. Manson, and it is claimed that it shows an intention that all appeals from the judgment of justices of the peace in the-city of St. Paul should be taken to the municipal court. Chapter 209 provides for the merger of the court of common, pleas of Bamsey county with the district court, and was. approved the day after chapter 211. Section 6 reads: “All recognizances and commitments for criminal offences shall be made returnable to the said district court, and all appeals from justices of the peace, except from justices in the city of St. Paul, shall be taken to said district court.” This does not show an intention to alter in any respect the laws then, in force regulating appeals from judgments of justices in said, city, but does show an intention not to make any change. A change would have been effected had there been no exception in the section. As the laws then stood, appeals from justices existing at the passage of the act of 1875 -were to be taken to the municipal court; those from the justices, provided for by chapter 21.1, to the district court. The effect of' the exception was to leave the two classes of appeals as they then were, and avoid abolishing appeals to the municipal court provided for by the act of 1879.
Order affirmed.